Citation Nr: 0703090	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable initial rating for hearing 
loss, left ear.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of lumbar spine.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from February 2003 to October 
2003, with prior periods of active and inactive duty for 
training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran's last VA 
examinations were conducted in June 2004.  In his January 
2005 notice of disagreement (NOD), the veteran wrote that his 
current symptoms are worse than those depicted during the 
examinations.  Therefore, contemporaneous and thorough VA 
examinations are required to determine the severity of the 
left ear hearing loss and degenerative disc disease of the 
lumbar spine.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The record also indicates that the veteran was never provided 
with a letter explaining the VA's duty to notify and assist 
with respect to the increased rating claims.  This must be 
done.  Additionally, the veteran has reported missing 16 days 
of work due to his back pain.  The veteran should be 
requested to provide evidence of missing work, such as 
medical certificates and/or work leave slips.  The veteran 
also reported in his NOD that he has had VA medical treatment 
for his left ear hearing loss and back disability.  These 
records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for increased ratings (and also 
earlier effective dates) for hearing loss 
of the left ear and degenerative disc 
disease of the lumbar spine.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Request all outstanding VA treatment 
records pertaining to the veteran's 
claims, particularly his left ear hearing 
loss.  

3.  Ask the veteran to provide any 
additional evidence pertaining to his 
work absences due to service-connected 
disability.  

4.  Schedule the veteran for a VA 
examination to determine the severity of 
his left ear hearing loss.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

5.  Schedule the veteran for a VA 
examination to determine the severity of 
his degenerative disc disease of the 
lumbar spine.  All testing deemed 
necessary by the examiners should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

6.  For the increased rating issues, if 
any of the benefits sought are not 
granted, the RO should issue a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


